DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “ the charge/discharge circuit configured to charge the feedback capacitor in response to that the transmission signal is changed to a high level from a low level, and discharge the feedback capacitor in response to that the transmission signal is changed to the low level from the high level” it is not clear which the transmission signal is the applicant is intended since the transmission signal is not clearly defined and it is lack of antecedent basis. Further clarification is needed.
Claim 4 which states “the low pass filter includes two sets of low pass filters as a first low pass filter and a second low pass filter, wherein the first low pass filter is disposed at the anode side of the bridge circuit facing the resistive element” it is not clear which two sets of low pass filters are the applicant intended since claim 1 appears reads on Fig. 11 or 16 however the Figs. 11 & 16 both do not discloses clamping transistor. Further clarification is needed.
Claims 2-3 & 5-8 are rejected due to their dependency.

Allowable Subject Matter

Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843